DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Allowable Subject Matter
Claim 1, & 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, & 3-12, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Kuhn et al. (US-2005/0,183,461) as instantly claimed is that while the prior art Kuhn teaches treating a synthetic quartz glass in a furnace, teaches a relationship between decreasing the birefringence of ingots when subjected to annealing treatments and conditions implemented such as the cooling rate for the annealing treatments. Additionally, Kuhn teaches a relationship between the volume and annealing rate implement. However, Kuhn does not teaching anything related to how the surface area and volume ratio impacts the birefringence of a material.  Noting, that the prior art such as Kuhn, may use annealing rates that would meet the applicant’s equation. However, the prior art wouldn’t be applicable without an active step of determining the annealing rate, more so with the equation mentioned, i.e. v ≤ (Re + 390 x S/V)/1.0, which is absent in Kuhn, and required by the current application.              
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741